Notice of pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This action is in reply to the amendment filed on 1 July 2022.
Claims 21-37 are pending and found to be allowable.
Allowable Subject Matter
Claims 21-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 

101
Applicant’s amendments and arguments relating to the amendments and the rejection under 35 USC 101 are persuasive.  Therefore, Examiner is removing the rejection under 35 USC 101.  The currently amended independent claims include significantly more than any alleged abstract idea. The currently amended independent claims constitute an "ordered combination" that provide a specific, discrete implementation that provides significantly more than the abstract idea itself. To illustrate, the currently amended independent claims recite an ordered combination of features that are comparable to BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 2016 WL 3514158, (Fed. Cir. June 27, 2016). In BASCOM, the Federal Circuit held that "an inventive concept can be found in the ordered combination of claim limitations that transform the abstract idea of filtering content into a particular, practical application of that abstract idea." Id. In particular, the currently amended independent claims are directed towards a specific, discrete implementation of an automated attribution of a conversion events to streamed media events.

103
The closest prior art is Montgomery (NPL), in view of Bishop (NPL) in view of Briggs (US 2011/032060). 
Even combining 3 references, examiner was able to only show the other limitations of the claim along with
automatically attributing, by the processor, the plurality of web based conversion
events to the streamed media event of the plurality of streamed media events based on
the determined plurality of web based conversion probabilities or the calculated
Therefore the 103 rejection is withdrawn. 

Examiner tried to find still better art, but was unsuccessful.
Double patenting resolved by terminal disclaimer

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681